UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4795



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PRINCE AARON DUKES FOSTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-01-9)


Submitted: April 27, 2006                       Decided: May 1, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender; Devon L. Donahue,
Assistant Federal Public Defender; Diana H. Cap, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes; Christine Witcover
Dean, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Prince   Aaron   Dukes   Foster   appeals   the   sentence

imposed after the district revoked his term of supervised release.

The court imposed a sentence exceeding the advisory Sentencing

Guidelines range and sentenced Foster to the maximum twenty-four

month term of imprisonment.

            A sentence imposed upon revocation of supervised release

that falls within the range authorized by statute is reviewable

only if it is “plainly unreasonable.”          18 U.S.C. § 3742(a)(4)

(2000).   The reasonableness of a revocation sentence is reviewable

for abuse of discretion.    United States v. Davis, 53 F.3d 638, 642-

43 (4th Cir. 1995).        The sentencing ranges provided by U.S.

Sentencing Guidelines Manual § 7B1.4, p.s. (2005), are advisory and

do not bind the sentencing court.     Davis, 53 F.3d at 642.       Foster’s

sentence fell within the statutory range.

            After reviewing the record, joint appendix, and the

briefs of the parties, we conclude that the district court’s

sentence was reasonable in light of the circumstances present in

the case.   We therefore affirm the judgment.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED


                                  - 2 -